437 F.2d 897
UNITED STATES of America, Appellee,v.David Lester LEE, Appellant.
No. 20451.
United States Court of Appeals, Eighth Circuit.
February 5, 1971.

William I. Kampf, St. Paul, Minn., for appellant.
Robert G. Renner, U. S. Atty., Peter J. Thompson, J. Earl Cudd, Asst. U. S. Attys., Minneapolis, Minn., for appellee.
Before CLARK, Associate Justice,* BRIGHT, Circuit Judge, and HARPER, District Judge.
PER CURIAM.


1
Selective Service registrant David Lester Lee appeals his conviction under 50 U.S.C. App. § 462 for failing to comply with an order of his local board to report for and submit to induction into the armed forces of the United States.


2
The evidence discloses that Local Board 25 ordered the registrant to report for induction on May 7, 1969. Thereafter, the registrant requested status as a conscientious objector. The board postponed the induction, sent the registrant an SSS Form 150 upon which to state his claim, and invited the registrant to appear for a personal interview on May 14. Lee neither completed the form nor appeared for the interview. Subsequently, on June 10, 1969, the board ordered the registrant to report for induction on June 24, 1969.


3
On June 11, 1969, Lee notified the board that he had decided not to apply for conscientious objector status because his objection to service in the armed forces rested "not on recognized religious grounds but on my own moral and political beliefs which I in no way, in good conscience, can construe as being acceptable religious beliefs." Lee further stated that he would not comply with the induction order. He did not report for induction and he was subsequently convicted.


4
On this appeal, Lee contends that, notwithstanding his failure to make a formal claim to the local board, he qualifies for conscientious objector status under the statute and his claim should have been considered by the local board.


5
The district court ruled that this contention lacked any merit. We agree. The registrant's claim to be conscientious objector, offered for the first time at trial, affords no defense to his conviction. United States v. Seeverts, 428 F.2d 467 (8th Cir. 1970). This court's decision in Seeverts, supra, is controlling here.

Affirmed.1


Notes:


*
 The Honorable Tom C. Clark, Retired Associate Justice of the United States Supreme Court, sitting by special designation


1
 The district court, in mitigation of the sentence, appropriately considered the sincerity of the registrant's espoused pacifism and placed Lee on probation for three years, conditioned upon his performing twenty-four months of service in the national interest as is prescribed for those recognized as conscientious objectors under the Military Selective Service Act of 1967